Citation Nr: 0717020	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  04-41 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) disability rating 
for service-connected dermatophytosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island (the RO).   

Procedural history

The veteran served on active duty from February 1953 to July 
1976.  Service in Korea and Vietnam are noted in the evidence 
of record.

The veteran was granted service connection for 
dermatophytosis in August 1976; 
a noncompensable (zero percent) disability rating was 
assigned.  In February 2004, he submitted a claim for 
increased rating.  The July 2004 rating decision continued 
the noncompensable disability rating, and the veteran timely 
appealed.

In April 2006 the veteran and his representative presented 
evidence and testimony at a hearing at the RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of the 
hearing has been associated with the veteran's claims folder.  
In July 2006 the Board remanded the case for proper VCAA 
notification.  

Issues not on appeal

The July 2004 RO rating decision granted service connection 
for bilateral tinnitus and assigned a 10 percent rating; and 
sensorineural hearing loss, assigned a noncompensable 
disability rating.  The veteran has not appealed those 
decisions.  Thus, those issues are not in appellate status 
and will be discussed no further herein.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996).




FINDINGS OF FACT

1.  The veteran's dermatophytosis is evidenced of areas of 
red slightly scaly patches on the right forearm, left 
shoulder, back and right lower abdomen, and cracking between 
the left fifth and fourth digit with fissuring and white 
maceration.  

2.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
dermatophytosis disability, so as to render impractical the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the veteran's 
favor, the criteria for a 10 percent disability rating for 
service-connected dermatophytosis are met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.118, Diagnostic Codes 7813, 7806 (2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  
38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to an increased disability 
rating for his service-connected dermatophytosis.  He 
essentially contends that his disability has gotten worse.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA enhanced VA's 
duty to notify a claimant about the information and evidence 
necessary to substantiate claims for VA benefits.  
The VCAA also redefined VA's obligations with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2006). 

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issues on appeal.  

The veteran was informed in letters dated February 2004 
and July 2006 that to support his claim, there must be 
evidence which shows that veteran's service-connected 
condition had gotten worse.  See pages 7 and 5, 
respectively.  The veteran was further informed in both 
letters that VA would provide a medical examination if 
it was deemed necessary to substantiate his claim, and 
that VA would obtain records such as records held by 
Federal agencies, including service records and VA 
medical records, employment records, and private medical 
records so long as he provided sufficient information to 
allow VA to obtain them.

The Board also notes that the veteran was informed in 
the letters that if there was any other evidence or 
information that you think will support your claim, to 
let VA know.  See pages 5 and 2, respectively.  
Additionally, in the July 2006 letter, the veteran was 
informed that "[I]f you have any evidence in your 
possession that pertains to your claim, please send it 
to us."  
See page 2.  In essence, the veteran was asked to "give 
us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  

Because a service connection claim is comprised of five 
elements, the Court further held that the notice requirements 
of section 5103(a) apply generally to all five elements of 
that claim.  Therefore, upon receipt of an application for 
service connection, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, the first three elements, veteran status, 
existence of a current disability and a connection between 
the veteran's service and the disabilities, are not at issue 
as the veteran has already been granted service connection.  
As was discussed above, the veteran was provided notice as to 
degree of disability in the two VCAA letters.  The veteran 
was specifically informed as to d effective date in the July 
2006 letter, at page 6.  The Board thus finds that the 
veteran has received proper notice in accordance with 
Dingess.

The Board further observes that an increased disability 
rating is being granted in this decision.  The Board is 
confident that if additional notification is required as to 
the effective date to be assigned, such will be provided to 
the veteran by the agency of original jurisdiction. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims now under consideration and that 
there is no reasonable possibility that further assistance 
would aid in substantiating them.  Specifically, the RO has 
obtained reports of VA treatment of the veteran which will be 
discussed below.  Additionally, the veteran was provided with 
a VA examination in March 2004.  The report of the medical 
examination and reviews reflect that the examiner recorded 
the veteran's past medical history, noted his current 
complaints, conducted an appropriate physical examination and 
rendered appropriate diagnosis and opinion.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  As indicated in the Introduction, the veteran and 
his representative presented evidence before the undersigned 
VLJ at the RO in April 2006.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Increased ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006.

Specific schedular criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002.  
See 67 Fed. Reg. 49490-99 (July 31, 2002). Where a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so. See VAOGCPREC 7-2003.  In this case, the 
veteran's claim was filed in February 2004, so only the 
current criteria need be considered.

Under Diagnostic Code 7813 [dermatophytosis], the disability 
is rated as dermatitis under Diagnostic Code 7806.

Diagnostic Code 7806 [Dermatitis or eczema] provides for the 
following levels of disability:

A 60 percent disability rating is appropriate where more than 
40 percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

A 30 percent disability rating is appropriate where 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12 month period.

A 10 percent disability rating is appropriate where at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent of exposed areas 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12 month period.

A noncompensable or zero rating is appropriate where less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.

See 38 C.F.R. § 4.118, Diagnostic Code 7806 (2006).

Standard of review

The current standard of review is as follows. After the 
evidence has been assembled, it is the Board's responsibility 
to evaluate the entire record. 
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant. See 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran was diagnosed with dermatophytosis in the most 
recent VA examination, and he has been service connected for 
the condition since his release from active duty in 1976.  
Because Diagnostic Codes 7813-7806 encompass all of the 
veteran's complained of symptoms, a more appropriate 
diagnostic code is not available.  The veteran and his 
representative have not argued that a different Diagnostic 
Code would be more appropriate, but rather have contended 
merely that an increased rating is warranted.  

Therefore, the veteran's disability will be rated under 
Diagnostic Code 7806.

Schedular rating

As noted above, the veteran's dermatophytosis condition is 
currently evaluated as noncompensably disabling.  In order to 
qualify for a 10 percent disability rating, the evidence must 
show that the condition affects at least 5 percent, but less 
than 
20 percent, of the entire body.

In this case, the October 2004 VA medical examiner noted that 
the veteran's dermatophytosis was found in areas of red 
slightly scaly patches on the right forearm, left shoulder, 
back and right lower abdomen, and cracking between the left 
fifth and fourth digit with fissuring and white maceration.  
The examiner also determined that the veteran's 
dermatophytosis covered less  than 10 percent of the 
veteran's body.  

The medical evidence does not specifically indicate whether 
the veteran's condition covers at least 5 percent of his 
entire body, which would warrant the assignment of a 10 
percent disability rating, although this is strongly 
suggested.  However, the record evidence is clear that 
several areas of the veteran's body are impacted.  In 
addition, the undersigned observed the veteran during the 
April 2006 hearing.  
After review of the entire record, the Board finds that the 
evidence is in equipoise as to whether dermatophytosis 
symptoms cover at least 5 percent of his entire body.  Thus, 
applying the benefit of the doubt rule, the Board finds that 
the veteran's symptoms meet the criteria for a 10 percent 
disability rating.  

The Board has also examined the evidence to determine whether 
the veteran's condition meets the criteria for an even higher 
disability rating.  The Board observes that the VA examiner 
stated less than 10 percent of the veteran's body was 
affected by the skin condition.  A 30 percent disability 
rating requires 20 to 40 percent coverage, and a 60 percent 
disability rating requires more than 40 percent coverage.  

In addition, the veteran treats his condition with topical 
ointments.  There is no evidence of record that the veteran 
has used or has been prescribed systemic therapy such as 
corticosteroids or other immunosuppressive drugs for any 
period of time.  Thus, the Board concludes that the evidence 
does not support a disability rating in excess of 10 percent 
disabling.



Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the veteran's 
disability.  See Bagwell v. Brown, 9 Vet. App. 157 (1966).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
However, the Board can address the matter of referral of a 
disability to appropriate VA officials for such 
consideration.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors that 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2006).

The Board has not identified an exceptional or unusual 
disability picture with respect to the dermatophytosis 
disability here under consideration, and neither has the 
veteran or his representative.  The record does not show that 
the veteran has required any recent hospitalization for the 
skin disability.  The veteran has retired, so there is no 
evidence of time lost from work.  Although the Board 
certainly has no reason to doubt the veteran's testimony that 
he is somewhat limited in his activities due to the skin 
disability and that it is uncomfortable, there is no evidence 
that the veteran is occupationally impaired beyond the level 
contemplated in the assigned 10 percent disability rating 
because of the dermatophytosis disability.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is a recognition that industrial 
capabilities are impaired].  

For these reasons, the Board has determined that referral of 
the veteran's service-connected disability for extraschedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not 
warranted.


ORDER

An increased disability evaluation of 10 percent is granted 
for the service-connected dermatophytosis, subject to 
controlling regulations governing the payment of monetary 
benefits.




____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


